Citation Nr: 1445767	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-01 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hematuria and bladder tumor (bladder disorder), including as due to exposure to contaminated water while at Camp LeJeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Tracy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1976 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which in pertinent part, denied service connection for blood in the urine.

In the January 2009 rating decision, the RO also denied service connection for tinnitus, an acquired psychiatric disorder (to include posttraumatic stress disorder (PTSD), depression, and anxiety), a left knee disorder, and a right knee disorder.  In February 2009, the Veteran submitted a notice of disagreement.  

In a December 2011 rating decision, the RO granted service connection for tinnitus and a left knee disability.  Although the Veteran initiated the appeals process with a February 2009 notice of disagreement, the December 2011 rating decision presents a full grant of benefits for which the Veteran seeks.  As such, the issues of service connection for tinnitus and a left knee disability are no longer before the Board at this time.  See 38 U.S.C.A. § 7105(a) (West 2002).  

Additionally, although in a February 2009 notice of disagreement the Veteran initiated the appeals process for service connection for an acquired psychiatric disorder and a right knee disability, in January 2012, the Veteran submitted a substantive appeal (Form 9), wherein the Veteran chose to only appeal the issue of service connection for the bladder disorder rather than all the issues addressed in the December 2011 statement of the case.  As the issues of service connection for an acquired psychiatric disorder and a right knee disorder were not perfected by the Veteran for appellate review, such issues are not in appellate status, and are not before the Board at this time.  See 38 U.S.C.A. § 7105(a).  

Although the Veteran makes contentions regarding the kidneys and "renal dysfunction," service connection for kidney cysts was denied in an April 2009 rating decision, for which the Veteran did not submit a notice of disagreement.  Thus, the issue of service connection for a kidney disorder is not in appellate status, and is not before the Board at this time.  See 38 U.S.C.A. § 7105(a).  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran's active duty service included service at Camp LeJeune, North Carolina. 

2.  The Veteran did not sustain an in-service event, injury, or disease of the bladder.

3.  The Veteran is not currently diagnosed with a malignant tumor of the bladder.

4.  Chronic symptoms of a bladder tumor, or symptoms otherwise relating to a bladder disorder, were not manifested during service.

5.  Symptoms of a bladder tumor, or symptoms otherwise relating to a bladder disorder, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

6.  The Veteran's bladder disorder is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a bladder disorder have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) included providing notice of: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In an August 2008 notice letter sent prior to the January 2009 rating decision, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  Additionally, in April 2011 and October 2011, the RO sent additional notice letters specifically addressing a new theory of causation and manifestation of the disorder.  The RO explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In November 2011 and December 2011, the Veteran responded to the notice letters, each time indicating that he would submit more evidence.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim for service connection for a bladder disorder, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, private treatment records, and the Veteran's statements with accompanying supportive documents.  

In disability compensation (service connection) claims, VA's duty to assist includes providing a medical examination if the information and evidence of record 
(1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability, and (4) does not contain sufficient competent evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Board finds that the May 2011 VA examination, February 2013 VA examination, and May 2013 VA examination are adequate with regard to the claim for service connection for a bladder disorder.  The May 2011 VA examination, February 2013 VA examination, and the May 2013 VA examination considered all the pertinent evidence of record and provided rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a bladder disorder, has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996)).  

In this case, hematuria is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" in-service symptoms and post-service "continuity of symptomatology" under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the Veteran has been diagnosed with a bladder tumor, the Veteran has not agreed to undergo testing (transurethral resection of bladder tumor, "TURBT") to determine whether the bladder tumor is benign or malignant.  Nevertheless, the Board will address the criteria for presumptive service connection as if the Veteran has a malignant tumor of the bladder.  A malignant tumor of the bladder is a "chronic disease" listed under 38 C.F.R. § 3.309(a); thus warranting, the presumptive provisions under 38 C.F.R. § 3.303(b) for service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and a chronic disease enumerated in 38 C.F.R. § 3.309 become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes through one's senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim of service connection for a low back disorder.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Bladder Disorder

The Veteran contends that bloody urine along with frequent urination, severe abdominal cramping, decreased kidney function, and a cyst on the kidneys (service connection for kidney cysts was denied in an April 2009 rating decision, for which the Veteran did not submit a notice of disagreement, thus the issue is not currently on appeal before the Board) are due to drinking contaminated water while serving at Camp LeJeune, North Carolina.  The Veteran contends that he had been diagnosed with bladder cancer and believes it to be related to the contaminated water at Camp LeJeune.  The Veteran contends that symptoms of frequent urination and abdominal pain began in active service and blood in the urine began 13 years after military service.  The Veteran asserts that, during the May 2011 VA examination, the VA examiner "did nothing at all, only questions for about 40 minutes."  The Veteran further detailed that, during the May 2011 VA examination, no urine sample was taken and the prostate was not examined.  

The Veteran contends that although VA asserts the current diagnosis is "hematuria with atypical urothelial cells," the absence of kidney stones and reoccurring hematuria is "renal dysfunction."  However, as noted above, service connection for kidney cysts was denied in an April 2009 rating decision, for which the Veteran did not submit a notice of disagreement, and the issue is not currently on appeal before the Board.  Furthermore, the Veteran contends, "atypical urothelial cells in the bladder with a papillary lesion and thickened wall denotes cancer or the precursor to such a disease."  The Veteran also points out that the May 2011 VA examination report has no mention of the medication that the Veteran currently takes to address incontinence, which was first diagnosed at the Marine Corps Recruit Depot (MCRD) in Parris Island.  In the January 2012 Form 9, the Veteran contends that he has no post-service exposure to the toxins that were found at Camp LeJeune and that he has no family history of genitourinary dysfunction.  However, VA treatment records and examinations (e.g., March 2006, February 2013 VA examination, and May 2013 VA examination) indicate an extensive history of tobacco abuse, and private treatment records (April 2007 and November 2012) and VA treatment records (October 2010 and November 2010) indicate that the Veteran has a family history of prostate cancer.  

The Veteran further notes that a service separation medical examination would not have been able to diagnose hematuria because a urine sample was not taken during his physical examination dated January 26, 1979.  The Veteran also asserts that the chemicals in Camp LeJeune's water have the potential for developing certain diseases and that these symptoms are chronic.  The Veteran asserts that during the May 2011 VA examination, the VA examiner had no knowledge of the environmental exposure and the effects of the chemicals in the Camp LeJeune water.    
 
After review of the record, the Board finds that the Veteran's active duty service included service at Camp LeJeune, North Carolina.  In this regard, it is noted that the Veteran's STRs from January 1977 to January 1979 indicate that Veteran sought treatment while stationed at Camp LeJeune, North Carolina.  A service personnel record ("NAVMC 118 (9) (REV. 7-69)") indicates that the Veteran was stationed at Camp LeJeune, North Carolina, from December 1976 to January 1979.  The Board finds that the Veteran's active duty service included service at Camp LeJeune, North Carolina.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence shows that the Veteran is not currently diagnosed with a malignant tumor of the bladder.  Although the Veteran is diagnosed with a bladder tumor, the Veteran has yet to undergo the procedures required to determine if the tumor is malignant, and less invasive tests have not demonstrated that the current bladder tumor is malignant.  A February 2010 VA treatment record detailing a cystoscopy procedure stated that there was a papillary lesion (tumor) in the wall of the bladder.  In the February 2010 VA treatment record, it was noted that due to discomfort the examination could not be completed in order to see the ureters.  In the February 2010 VA treatment record, a physician recommended that the Veteran follow up with a cystogram, TURBT, bladder biopsies, and retrograde pyelograms.  A March 2010 VA treatment record noted that the Veteran was a "no-show" for the TURBT procedure of the 1.5 centimeters (cm) papillary lesion in the bladder, and that the Veteran previously indicated that he was seeking a second opinion.  

In the May 2011 VA examination report, the VA examiner noted that the Veteran has not been diagnosed with "conclusive" bladder cancer and was seeking private treatment for a one year follow-up of the diagnosis of "hematuria associated with atypical urothelial cells."  In a June 2011 VA treatment record, the Veteran reported that he got a second opinion from a private physician and was being "forced to get bladder surgery," but might not be able to afford the co-pay and cannot afford any interventions or examinations.  A November 2012 private treatment record (received by VA in July 2014) reported results from a cystoscopy which found moderate size papillary lesions with numerous papillary lesions on the left of the bladder that were just over 2cm.  In the November 2012 private treatment record, the physician stated that the bladder lesion was "suspicious for malignancy" and would schedule for cystoscopy, TURBT and possibly other procedures (left retrograde pyelogram, ureteral stent placement and a transurethral biopsy of the prostate) in order to confirm whether the papillary lesions were malignant.  

In the February 2013 VA examination report, the VA examiner noted that the Veteran reported having an ultrasound that showed "bladder wall thickening and cysts on the kidney."  However, the Veteran did not submit any documentation of the reported ultrasound.  In the February 2013 VA examination report, the VA examiner noted a September 2006 renal ultrasound that showed the urinary bladder to be normal.  In the February 2013 VA examination report, the VA examiner also noted that a November 2009 urine cytopathology report found scattered inflammatory cells and red blood cells, however, no malignant cells were present.  In the February 2013 VA examination report, the VA examiner noted that the papillary bladder tumor has never been resected and that the Veteran stated that he wanted to have a TURBT performed by a private urologist.  To date, there is no evidence of record to demonstrate that the Veteran has a malignant tumor and, although VA had scheduled for a TURBT to determine if the tumor is malignant, the Veteran has did not appear for the examination, and has not submitted any records from private physicians demonstrating that the bladder tumor is malignant.  

The Board next finds that chronic symptoms of a bladder tumor, or symptoms otherwise relating to a bladder disorder, were not manifested during service.  In the July 2008 claim, the Veteran stated that blood in the urine began (after service) in June 2007.  In a July 2009 VA treatment record, the Veteran reported that he had symptoms of urination problems and abdominal pain since boot camp.  During a May 2011 VA examination report, the Veteran reported that he developed urinary incontinence in 1976, and ever since has been on a medication called Detrol (a trademark for tolterodine tartrate, a medication used in the treatment of overactive bladder with symptoms of urinary frequency, urgency, or urge incontinence).  Dorland's Illustrated Medical Dictionary 502, 1934 (32th ed. 2012)).  In a November 2011 lay statement, the Veteran asserted that frequent urination and abdominal pain began during service, while blood in the urine began 13 years after service.  In the January 2012 Form 9, the Veteran stated that the service separation examination did not include a urine test to determine if there was blood at a microscopic level and that, contrary to the STRs, the Veteran had severe abdominal pain on more than one occasion.  

The August 1976 STR and the May 1977 STRs do no establish chronic symptoms in service.  In an August 1976 STR, the Veteran complained of frequent urination for five weeks without any symptoms of burning, back problems, sore, or drip.  In the August 1976 STR, the Veteran was prescribed Dolonil, which, at the time was a trade name medication to relieve urinary symptoms of pain, frequency, urgency, burning and dysuria arising from inflammation of the urothelium, the mucosal lining of the lower urinary tract.  Physicians' Desk Reference 1626 (30th ed. 1976)).  In a May 10, 1977 STR, the Veteran complained of stomach cramps and previously had similar pains a year prior.  On the same day, two additional May 1977 STRs noted observations of no periumbilical pain, no pain with palpation, no organomegaly, and noted the condition was "probably gastritis."  In a May 17, 1977 STR, it was noted that the Veteran indicated epigastric pain which resulted in a "normal study."  

Although the Veteran reported that he experienced frequent urination and abdominal pain during service, such recent histories are inconsistent with, and outweighed by, his own, more contemporaneous medical history, including as recorded in the STRs.  While the Veteran asserted during the May 2011 VA examination that he has been on Detrol since 1976, in a more contemporaneous November 1978 STR dental health questionnaire, the Veteran indicated that he was not receiving any medication.  Additionally, on the January 1979 service separation examination report, the Veteran signed a statement explaining the process of indicating any medical defect or condition, and the section for "abdomen and viscera" and "G-U (genitourinary) system" were checked as normal, while the only section indicated as abnormal was for "identifying body marks, scars, tattoos."  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent and ongoing symptoms.  For treatment purposes, however, the Veteran would be expected to give a full and accurate history to ensure proper care.  The Board finds it unlikely that the Veteran would report that he was not receiving any medication in a November 1978 medical questionnaire if he routinely had to take medication to treat urinary incontinence.  Furthermore, the Board finds it unlikely that the Veteran would report of heat exhaustion in an August 1976 STR, but not report constant severe abdominal pain, had the symptoms of constant abdominal back pain been present, when the treatment notes of record are otherwise complete.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring); cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded) (cited in Buczynski).  Additionally, when given an opportunity at the January 1979 service separation examination to report reoccurring problems with severe abdominal pain and persistent genitourinary problems, the Veteran indicated that such problems did not exist.  Based on the foregoing, the Board finds that the weight of the evidence is against a finding that chronic symptoms of a bladder tumor, or symptoms otherwise relating to a bladder disorder, were manifested during service.  

The Board further finds that symptoms of a bladder tumor, or symptoms otherwise relating to a bladder disorder, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.  Favorable evidence supporting a finding that the Veteran's bladder-related symptoms had been continuous since service includes the Veteran's lay testimony and statements made in treatment records.  In a July 2009 VA treatment record, the Veteran reported that he had symptoms of urination problems and abdominal pain since boot camp.  During a May 2011 VA examination, the Veteran reported that he developed urinary incontinence in 1976 and ever since has been on a medication called Detrol (a trademark for tolterodine tartrate, a medication used in the treatment of overactive bladder with symptoms of urinary frequency, urgency, or urge incontinence.  Dorland's Illustrated Medical Dictionary 502, 1934 (32th ed. 2012)).  In a November 2011 lay statement, the Veteran asserted that frequent urination and abdominal pain began during service, while blood in the urine began 13 years after service.  In a November 2012 private treatment record, the Veteran reported a history of "gross hematuria [for] 30 years" and had intermittent lower abdominal pain.

Although the Veteran contends that he has had ongoing symptoms of urination problems and abdominal pain since service separation, such recent assertions are inconsistent with, and outweighed by, the lay and medical evidence of record, including evidence more contemporaneous to service and the post-service period.  Inconsistent with the Veteran's contentions that he has consistently been prescribed medication to address urinary incontinence, a June 2000 VA treatment record indicates that the Veteran did not have any current medications, and an April 2006 VA treatment record only lists one medication (felodipine) for blood pressure.  A September 2000 VA treatment record reflects that the Veteran underwent a genital and prostate examination, and the physician noted that there was no genital discharge, and found the Veteran to be healthy.  The record shows no report of any urinary or abdominal symptoms until April 2007, wherein a private treatment record of medical history indicated that the Veteran has had abdominal pain.  Importantly, the April 2007 private treatment record indicated that the Veteran had no symptoms of dysuria, hematuria, urinary frequency, or nocturia.  The Board also notes that the April 2007 private treatment record listed "Natto (Japanese fibrinolytic to enhance circulation), tarine, arginine, [and multivitamin]" as the Veteran's medication, none of which are medications relating to urinary incontinence.  Additionally, the April 2007 private treatment record indicated that the Veteran had borderline hypertension for four years and had tried diuretics in the past (diuretics cause diuresis, which is the increased excretion of urine.  Dorland's Illustrated Medical Dictionary 558 (32th ed. 2012)).  

Then, June 2007 private treatment records indicated abdominal pain and hematuria.  In January 2008, April 2008, and June 2008 private treatment records, it was indicated that the Veteran did not have symptoms of abdominal pain, dysuria, hematuria, urinary frequency, or nocturia.  Only more recently does it appear from the record that the Veteran reported urinary frequency.  In a July 2009 VA treatment record, the Veteran reported urinary frequency and bladder pain.  A September 2009 VA treatment record indicated that there were no current medications.  In a September 2010 VA treatment record, it was noted that the Veteran was prescribed Oxybutynin to address "bladder instability," and in a March 2013 and April 2013 VA treatment records, the Veteran was continued with the prescribed Oxybutynin for the bladder. 

As mentioned above, the Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent and ongoing symptoms.  For treatment purposes, however, the Veteran would be expected to give a full and accurate history to ensure proper care.  The Board finds it unlikely that the Veteran would undergo a genital and prostate examination in September 2000 and not report of any problems regarding urinary function or symptoms of abdominal pain had the symptoms been present, when the treatment notes of record are otherwise complete.  Kahana, 24 Vet. App. at 438; cf. AZ, 731 F.3d 1303; Buczynski, 24 Vet. App. at 224; see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded) (cited in Buczynski).  Additionally, when given an opportunity to specifically report urological problems of dysuria, hematuria, urinary frequency, or nocturia, the April 2007 private treatment record indicated that the Veteran denied any symptoms.  Although in a November 2012 private treatment record the Veteran reported a history of "gross hematuria [for] 30 years" (approximately 1982), in a November 2011 lay statement the Veteran asserted that blood in the urine began 13 years after service (approximately 1992).  Finally, although the Veteran states that he has been consistently prescribed medication to address urinary incontinence, such is inconsistent with the private and VA treatment records from June 2000 until the September 2009 indicating no medication or listing medications not related to urinary incontinence.  Based on the foregoing, the Board finds that weight of the evidence is against a finding that symptoms of a bladder tumor, or symptoms otherwise relating to a bladder disorder, were continuous since service separation, and against a finding that a bladder disorder manifested to a compensable degree within one year of service separation.

Lastly, the Board finds that the weight of the evidence demonstrates that the Veteran's bladder disorder is not otherwise etiologically related to service.  Specifically addressing the contention that the Veteran's bladder disorder was related to contaminated water at Camp LeJeune, the Veteran's one STR relating to frequent urination and enuresis occurred before he was stationed at Camp LeJeune.  As noted above, the Veteran was stationed at Camp LeJeune, North Carolina, from December 1976 to January 1979.  An August 1976 STR was the first and only STR that pertained to frequent urination, enuresis, and a prescription related to urinary incontinence.  This August 1976 STR correlates to the Veteran's contention in the January 2012 Form 9 that he was first diagnosed with urinary incontinence at the Marine Corps Recruit Depot (MCRD) in Parris Island and with the service personnel record indicating that the Veteran served in Parris Island from July 1976 to October 1976.  In the May 2011 VA examination report, after reviewing studies regarding the contaminated water at Camp LeJeune, the VA examiner opined that it was less likely than not that the Veteran's current bladder disorder is related to the Veteran's exposure to contaminated water at Camp LeJeune.  In addition, the VA examiner relied on a report of the Agency for Toxic Substances and Disease Registry (ATDSR), which showed that there was a limited association between bladder cancer and trichloroethylene (TCE), tetrachloroethylene (PCE), benzene, or vinyl chloride (VC) exposure.  In the May 2011 VA examination report, the VA examiner reasoned that the Veteran was not diagnosed with "conclusive" bladder cancer.

In a February 2013 VA examination report, the VA examiner opined that there is not a plausible connection between the Veteran's diagnosis of hematuria with a papillary bladder tumor and exposure to contaminated water in Camp LeJeune.  In the February 2013 VA examination report, the VA examiner explained that the Veteran has a "20-pack year history of smoking."  The number of pack years is calculated by multiplying the number of packs of cigarettes smoked per day by the number of years the person smoked.  E.g. Consolidation Coal Co. v. Dir., Office of Workers' Comp. Programs, 732 F.3d 723, 728 n. 2 (7th Cir. 2013); Barnes v. Am. Tobacco Co., 161 F.3d 127, 137 n. 7 (3d Cir. 1998).  In the February 2013 VA examination report, the VA examiner explained that "cigarette smoking is the most important factor contributing to the overall incidence of urothelial cancer in western countries, increasing the risk 2-to-4 fold and is attributed to causing 50-66% of all bladder cancers in men."  In the February 2013 VA examination report, the VA examiner further cited a study of a community in Redlands, CA that was exposed to TCE and PCE in the drinking water and concluded that the chemicals found in the Camp LeJeune contaminated water supply produced no evidence of an increased risk of bladder cancer after exposure (citing to "Epidemiologic Studies of Solvent-Contaminated Water Supplies, Contaminated Water Supplies at Camp LeJeune: Assessing Potential Health Effects," National Research Council of the National Academies.  The National Academies Press, Washington, D.C. 2009).  The VA examiner concluded that "in the presence of an established risk factor of cigarette smoking, it is more likely than not that the history of cigarette smoking resulted in the development of bladder cancer.  Therefore, based on the discussion above, it is less likely than not that the [Veteran's] diagnosis of bladder cancer is related to [chemical] contamination in the ground water while stationed at Camp LeJeune."  

As discussed above, although the Veteran reported frequent urination and abdominal pain during service, such is inconsistent with his own, more contemporaneous medical history as recorded in the STRs.  Although the Veteran asserted during the May 2011 VA examination that he has been on Detrol since 1976, in a more contemporaneous November 1978 STR dental health questionnaire, the Veteran indicated that he was not receiving any medication.  Additionally, in the January 1979 service separation examination report, the Veteran signed a statement explaining the process of indicating any medical defect or condition, and the section for "abdomen and viscera" and "G-U (genitourinary) system" were checked as normal, while the only section indicated as abnormal was for "identifying body marks, scars, tattoos."  For the May 2013 VA examination report, the VA examiner reviewed the Veteran's claims file, and the VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion provided in the May 2013 VA examination report, the VA examiner cited that the STR and medical records failed to demonstrate frequency or evidence of chronicity, a 20 year latency of symptoms, and the Veteran's long history of tobacco abuse.

Based on the foregoing, the Board finds that the evidence of record demonstrates that the Veteran's bladder disorder is not etiologically related to service.  Moreover, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) for disabilities manifesting to 10 percent within one year of service, and 3.303(b) (for chronic symptoms in service or continuous symptoms since service), is not warranted.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bladder disorder; consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hematuria and bladder tumor (bladder disorder), including as due to exposure to contaminated water while at Camp LeJeune, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


